Citation Nr: 1313391	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  06-36 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for a right knee disorder to include as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The Veteran served on active duty from December 1962 to November 1965.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of entitlement to an increased evaluation for degenerative joint disease of the left knee has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks service connection for a right knee disorder and for a low back disorder.  He has claimed direct service connection, but during the course of this appeal, the Veteran raised the issue of entitlement to service connection for these disorders as secondary to his service-connected left knee disorder as an alternative means of entitlement.  The RO has not addressed this theory of entitlement.  

The Veteran has not been supplied with notice that complies with statutory and regulatory requirements as to claims involving secondary theories of entitlement.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  A remand is required to provide the Veteran with a corrective VA notification letter setting forth the requirements for filing a claim under a secondary theory of entitlement.  

During his hearing before the undersigned in December 2012, the Veteran stated that he has had continuing treatment by VA at the medical facilities in Salisbury, Ashville and VA community based outpatient clinic (CBOC).  He indicated that he was scheduled for left knee surgery in March 2013.  Because VA is on notice that there are VA records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran was examined by VA in November 2010.  At that time the examiner offered an opinion regarding the Veteran's low back disorder and his right knee disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As to the low back disorder, the examiner stated that an opinion regarding the etiology of the diagnosed degenerative joint disease and chronic compression of the L5 could not be reached without resorting to speculation.  Nevertheless, 

it must be clear from the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion. . . .  An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion. . . .  

. . . .

. . .  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity. . . .  Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence. . . . 

. . . .

. . .  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  

Jones v. Shinseki, 23 Vet. App. 382 (2010) (citation omitted).

As such, an additional examination is necessary.  Moreover, as the Veteran contends that his left knee disability aggravates or causes his right knee disorder and his low back disorder, a VA examination to address this secondary service connection theory of entitlement is warranted.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (holding that a new theory of entitlement must be considered and adequately addressed before the Board may deny a claim).  

As to the right knee disorder, the November 2010 VA examiner stated that given the lack of documentation of right knee problems in the service treatment records it is "less likely as not" that the Veteran's current right knee pain is a continuation of pain since service.  The examiner did not address the Veteran's lay statements of complaints in service and continuing thereafter.  A veteran's statements are competent evidence on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A VA examination is inadequate where it ignores the claimant's statement of in-service incurrence.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  As the VA examiner did not discuss this relevant lay history, the Board finds that this VA examination is inadequate for adjudication purposes.  West v. Brown, 7 Vet. App. 70, 77-78 (1994).  Therefore, a new examination is required for an opinion, based on all relevant evidence, as to whether the Veteran incurred a low back disorder and/or a right knee in service, and whether the Veteran's service-connected left knee disorder either caused or aggravates a current low back disorder and/or right knee disorder.  

Accordingly, the case is remanded for the following action:

1.  The RO must issue a corrective notice letter as to the matter of service connection based on a secondary theory of entitlement.  The notice letter should fully comply with, and satisfy all statutory and regulatory law with regard to the provisions of 38 C.F.R. § 3.310. 

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain all VA treatment records since November 2012.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  The Veteran must be afforded the appropriate VA examination to determine whether any right knee disorder or low back disorder found is related to his military service or to his service-connected left knee disability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state (1) whether the previously diagnosed low back disorder, as well as any other low back disorder found, are related to the Veteran's active duty service, or is due to or aggravated by his service connected left knee disorder; and (2) whether the previously diagnosed right knee disorder, as well as any other right knee disorder found, are related to the Veteran's active duty service, or is due to or aggravated by his service connected left knee disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

